Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-21 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 1 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Ehmann (US No. 6,611,158) in view of Khare et al. (US Pub No. 2018/0182440).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements 
In regard to claim 1, Ehmann discloses a method to reset data-path logic within a peripheral slave device including a plurality of peripheral clock domains, the method comprising: receiving a reset request from a host clock device to reset the peripheral slave device (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Ehmann discloses a reset method and system are used to effect a reset at a plurality of circuit modules (e.g., peripheral devices). The system includes a reset module coupled to a clock module and to each of the plurality of circuit modules. The clock module is coupled to an external clock reference and to each of the circuit modules via clock selection switches and clock module outputs for the circuit modules. The clock module nominally provides a functional clock signal at one of a plurality of first frequencies to each of the circuit modules. The reset module generates an internal reset signal in response to a system reset signal. The internal reset signal is provided to the clock module and the circuit modules. In response to the internal reset signal, the clock selection switches drive a reset clock signal having a second clock frequency to each of the circuit modules via the clock outputs. The second (reset) clock frequency is at least as slow as any of the first plurality of functional clock frequencies.  See col. 3, lines 45-61);

    PNG
    media_image1.png
    1299
    783
    media_image1.png
    Greyscale

(in Ehmann, each of the circuit modules includes a synchronization module adapted to synchronize the internal reset signal among all circuit modules using the reset clock signal received from the clock module. The reset module holds the internal reset signal for a selected amount of time after de-assertion of the system reset signal. Upon de-assertion of the internal reset signal, the clock selection switches release the reset clock signal to the circuit modules. The reset signals are simultaneously released at each of the circuit modules.  See col. 3, line 63 through col. 4, line 5).  But Ehmann does not specifically disclose using the synchronized reset request generated within each peripheral clock domain to reset datapath logic contained within that peripheral clock domain.  However Khare et al. disclose the synchronized reset request generated within each peripheral clock domain to reset datapath logic contained within that peripheral clock domain (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Khare discloses the fast clock domain dual flip-flop circuit 120 is operated according to the first clock signal FAST_CLK. The dual flip-flop circuit 120 includes an input connected to the node 106 to receive the write request signal BUS_WR, and an output 157 to provide a reset signal RESET to the input of another synchronizer circuit 150 in the slow clock domain. The dual flip-flop circuit 120 includes a first flip-flop 121, a second flip-flop 122, and first and second AND gates 126 and 156, respectively. The output of the AND gate 156 provides the reset signal RESET to the synchronizer circuit 150 of the slow clock domain. In operation, the dual flip-flop circuit 120 provides the reset signal RESET as a pulse signal transitioning from a first state (high) to a second state (low) in response to the input 106 receiving the write request signal BUS_WR in a predetermined state (high). The RESET pulse remains low for a non-zero time synchronized to the first clock signal FAST_CLK before returning high. The reset pulse signal RESET resets the slow clock domain synchronizer circuit 150 and clears any prior pending write request.

    PNG
    media_image2.png
    1151
    836
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Khare et al. into the teachings of Ehmann because each of Khare et al. and Ehmann teach the synchronization of fast-clock device and slow-clock device and further, because combining the prior art elements of Khare et al. with Ehmann according to known methods would have yielded predictable results, using the techniques of the Khare et al. would have improved Ehmann in the same way, and applying the techniques of Khare et al. to improve Ehmann would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to allow the fast-clock device to initiate a write operation without handshaking and without waiting for any acknowledgement from the slow-clock devices, thus to reduce the data transfer latency). [See MPEP 2143].
Allowable Subject Matter
	Claims 5-21 are allowable over the prior of records.
	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2 and 5 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein as the datapath logic is being reset, the method further comprises: using the synchronized reset request generated within each peripheral clock domain to generate an acknowledgement for that peripheral clock domain; synchronizing the acknowledgements generated in each peripheral clock domain to a reference clock domain; and combining the synchronized acknowledgements into a single acknowledgement, which is supplied to the host clock device to complete the reset (claim 2);
	request/acknowledgement handshake circuitry, which is coupled to receive the datapath reset request from the host device and configured to coordinate a request/acknowledgement handshake between the host device and each of the peripheral clock domains to complete a reset process for the at least one peripheral slave device (claim 5).



Conclusion
 	Claim 1 is rejected.  Claims 2-4 are objected.  Claims 5-21 are allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185